ORDER
Respondent is an attorney licensed to practice law in South Carolina and petitions this Court to be transferred to disability inactive status pursuant to Paragraph 19 of Rule 413, SCACR.
The petition is granted and respondent is transferred to disability inactive status until further order of this Court. C. Steven Moskos, Esquire, is appointed pursuant to Paragraph 33 of Rule 413, SCACR, to protect the interests of respondent and his clients.
This order, when served on any bank maintaining a trust and/or escrow account of respondent, will serve as notice to the bank that C. Steven Moskos has been duly appointed by this Court.
It is so ordered.